 



Exhibit 10.1

 

 



AMENDMENT #5

TO EXCLUSIVE LICENSE AGREEMENT #2

THIS AMENDMENT #5 TO EXCLUSIVE LICENSE AGREEMENT #2 (the "Amendment #5") is
entered into as of April 2, 2019 ("Amendment Effective Date"), by and between
Reva Medical Inc. ("Licensee") and Rutgers, The State University of New Jersey
("Rutgers").

WHEREAS, Licensee and Rutgers have entered into an exclusive license agreement
effective July 1, 2010, and have amended it with an amendment #1 effective March
25, 2013, an amendment #2 effective August 26, 2014, an amendment #3 effective
September 12, 2016, and an amendment #4 effective July 30, 2018 (collectively
the "License"); and

WHEREAS, the parties wish to further amend certain provisions of the License as
set forth in this Amendment #5.

Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the License.

NOW, THEREFORE, in consideration for the mutual premises made herein, the
parties hereby agree as follows:

 

1.

Licensee may terminate the Sponsored Research Agreement at any time, upon five
(5) days prior written notice and the sole liability of Licensee in respect of
such termination shall be the obligation to pay to Rutgers any amounts owing
through the date of termination.

 

2.

Section 1.2 of the License is hereby deleted in its entirety and replaced with
the following:

“"Change of Control" means any of the following:

 

(a)

the sale (including a sale effected through Section 363 of the U.S. Bankruptcy
Code, as amended), lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Licensee or any
subsidiary of the Licensee of all or substantially all of the assets or
intellectual property of the Licensee and its subsidiaries taken as a whole, or
the sale or disposition (whether by merger or otherwise) of one or more
subsidiaries of the Licensee if substantially all of the assets of the Licensee
and its subsidiaries taken as a whole are held by such subsidiary or
subsidiaries, except where such sale, lease, transfer, exclusive license or
other disposition is to a wholly owned subsidiary of the Licensee;

 

(b)

a transaction or series of related transactions in which in excess of 50%, by
voting power, of the Licensee’s capital securities is transferred;

 

1

--------------------------------------------------------------------------------

 

 

(c)

a merger or consolidation in which (i) the Licensee is a constituent party or
(ii) a subsidiary of the Licensee is a constituent party and the Licensee issues
shares of its capital stock pursuant to such merger or consolidation; provided,
however, that a transaction shall not constitute a Change of Control if its sole
purpose is to change the state of the Licensee’s organization or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Licensee’s securities immediately prior to such
transaction;

 

(d)

involuntary proceedings shall have been commenced against the Licensee (i) under
federal bankruptcy law or under any applicable federal or state bankruptcy,
insolvency, or similar law, which seek the general adjustment of the Licensee’s
debts, (ii) seeking the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Licensee or for
any material part of the Licensee’s property, or (iii) seeking an order winding
up or liquidating the assets of the Licensee, which are initiated and continue
for a period of thirty (30) days;

 

(e)

(i) a voluntary proceeding shall have been commenced under federal bankruptcy
law, or any other applicable federal or state bankruptcy, insolvency, or other
similar law, (ii) the consent by the Licensee to the appointment of, or taking
possession by, a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Licensee or for any material
part of the Licensee’s property, (iii) the Licensee making any assignment for
the benefit of creditors, or (iv) the taking of any formal action by the
Licensee in furtherance of any of the foregoing; or

 

(f)

there occurs a liquidation, dissolution or winding up of the Licensee.”

 

3.

Section 4.6 of the License, as previously amended, is hereby deleted in its
entirety and replaced with the following: At the closing of the first Change of
Control, which shall include for purposes hereof, any sale of Licensee’s assets
to one or more parties in a sale pursuant to Section 363 of the U.S. Bankruptcy
Code, as amended, Licensee, or its successors, shall pay Rutgers, via wire
transfer a one-time fee in U.S. Dollars equal to, (i) Four Percent (4%) of the
total purchase price of the Change of Control transaction. plus (ii) an
additional Four Percent (4%) of the Remaining Purchase Price (collectively,
"CHOC Fee"). The CHOC Fee will not exceed Ten Million Dollars ($10,000,000). For
the purpose of this section, "Remaining Purchase Price" is defined as the total
purchase price of the Change of Control deal above received by Licensee and/or
its shareholders in excess of Licensee’s actual debt repayment to its creditors
at the time of the closing of the Change of Control deal or thereafter but not
any other expenses (including transaction fees). The following example is hereby
offered to illustrate the intent of this section. If Licensee closes a Change of
Control deal for a total purchase price of $100,000,000 at closing, and repays
its debt holders an amount of $85,000,000, then the CHOC Fee due to Rutgers will
be $4,000,000 (4%*$100,000,000) plus $440,000 (4% * 11,000,000 (100,000,000 –
4,000,000 –

 

2

--------------------------------------------------------------------------------

 

 

85,000,000)) for a total fee of $4,440,000. In the event the provisions of
Section 4.6 are found to be inapplicable, invalid or unenforceable the Licensee
shall remain liable for any amounts due and owing Licensor, and Licensee shall
satisfy any such amounts prior to the transfer or sale of the Exclusive License
Agreement #2.

 

4.

Section 19.1 of the License is hereby deleted in its entirety and replaced with
the following:  Neither this Agreement nor any right or obligation hereunder is
assignable in whole or part by any party without the prior written consent of
the other party, not to be unreasonably withheld; provided that, notwithstanding
anything to the contrary herein, Rutgers consents to Licensee assuming, or
assuming and assigning to one or more parties, this License in any case or cases
filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) under section 365 of the Bankruptcy Code contingent upon Rutgers
receiving a payment equal to $93,000 to reimburse Rutgers for patent filing and
maintenance costs, in addition to any amounts set forth in Section 3
above.  This Agreement shall inure to the benefit of each of the party’s
successors and assignees, provided that such successors or assignees assume the
party’s obligations under this Agreement.

 

5.

Except as expressly set forth above, the License shall remain unmodified and in
full force and effect.

 

6.

If there is a conflict between the Amendment #5 and any provisions of the
License, the terms and conditions of the Amendment #5 shall control.

 

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment #5 as of the date
and year set forth above.

Rutgers, The State University of New Jersey

 

REVA Medical Inc.

/s/ Tatiana Litvin-Vechnyak on behalf of

 

/s/ Leigh Elkolli

By: S. David Kimball, Ph.D.

 

By: Leigh Elkolli

VP, Innovation & Research Commercialization

 

Chief Financial Officer

 

 

 

 

 

 